Citation Nr: 1427170	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from November 1964 to October 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2008 rating decisions by the RO. The April 2008 rating decision denied the Veteran's claim of service connection for hypertension and granted service connection for PTSD, and assigned a 30 percent disability evaluation, effective January 24, 2008.  The August 2008 rating decision  denied the Veteran's May 2008 claim for an increased rating for his PTSD.

The Virtual VA claims file has been reviewed.  Documents located in the Veterans Benefits Management System are either duplicative of those in the Veteran's paper and Virtual VA claims files or irrelevant to the issues before the Board.

In January 2012, the Board remanded the case for additional development.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, the Veteran filed a claim for TDIU in February 2014, and this has not yet been adjudicated by the RO.  Therefore, a TDIU claim is not for consideration here. 


FINDINGS OF FACT

1.  The Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

2.  The Veteran is not shown to have complaints or findings referable to hypertension in service or for many years thereafter.  

3.  The current hypertension is not shown to have been due to an injury or other event of the Veteran's period of active service or to have been caused or aggravated by his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The Veteran's hypertension is not due to disease or injury that was incurred in or aggravated by service; nor may hypertension be presumed to have been incurred therein; nor is hypertension proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in January 2008, May 2008, and October 2008, to the Veteran.  The January 2008 and May 2008 letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits; the Veteran's claim for an increased rating for PTSD is downstream from a claim for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decisions that are the basis of this appeal were decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claims.  

The Veteran was afforded a VA examination responsive to the claim of service connection of hypertension as due to his service-connected PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  An opinion was provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

The Veteran was also afforded VA examinations responsive to the claim for an increased rating.   The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  

Additionally, in this regard, the Veteran does not assert that any examination is inadequate to decide the claim being adjudicated herein, so the examination is to found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) .  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims for an increased rating for PTSD and for service connection of hypertension.  Certainly, the Veteran is the best informant to describe the nature and extent of his PTSD and hypertension.  For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted. 

The service-connected PTSD is evaluated as 30 percent disabling for the initial rating period on appeal pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  

After reviewing all the evidence, the Board finds that the service-connected PTSD is productive of a disability picture that more closely resembles the criteria for an initial 50 percent disability evaluation, but no higher, for the period of the appeal.  

The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, irritability, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

The Board acknowledges that the Veteran also experiences anxiety and hypervigilance, but points out that the evidence shows that the Veteran does not have symptoms such as panic attacks, obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of his PTSD; he is alert, oriented, and cooperative upon examination, and his depression and anxiety do not prevent him from functioning independently.  

Each of the VA examiners assessed that the Veteran had no more than moderate PTSD symptoms, which interfered with occupational functioning and social relationships for the Veteran, but do not cause such social and occupational impairment as to render him deficient in most areas.  

The VA examiners and treating VA providers assigned GAF scores of 50 to 65 from 2008 through 2012.  The Board notes that the Veteran's GAF scores are consistent with the symptomatology shown in contemporaneous treatment records.  The GAF scores of the VA examiners and treating providers take into account all of the medical evidence of record, lay and objective, for the rating period on appeal, such that a fuller picture of the nature and history of the Veteran's PTSD is provided.  See 38 C.F.R. § 4.2 (2013).  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board acknowledges that the Veteran complained of complained of nightmares, anger, irritability, hypervigilance, and depression at his VA examinations and in seeking treatment.  However, the current 50 percent disability evaluation accounts for the Veteran's moderate social and occupational impairment, as caused by these symptoms.

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and has not experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  At the February 2008 and March 2012 VA examinations, the Veteran had depression and anxiety, but did not have suicidal or homicidal ideation, delusions or hallucinations, or impaired thought processes.  At both examinations, the Veteran complained of depression, sleep impairment, intrusive thoughts, and irritability, but he reported at the March 2012 VA examination that he retired to care for his wife after surgery; treatment notes confirm that the Veteran's wife was treated for lung cancer and that he is the primary caregiver.  

Likewise, he had appropriate speech and behavior, without evidence of suicidal or homicidal ideation.  The Veteran's insight and judgment are not impaired, and his hygiene has been consistently good.  The VA providers and examiners also note the Veteran's symptoms, such as irritability, anger, difficulty concentrating, and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were indicative of at most moderate impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's written statements.   

The Board finds that the Veteran has consistently had symptoms of anxiety and depression, sleep impairment, and difficulty concentrating; there is no evidence of ritualistic or obsessive behavior, hallucinations, delusions, suicidal or homicidal ideation, or impaired speech or thought processes.  Consequently, the weight of the evidence is against a rating higher than 50 percent for PTSD. For these reasons, the Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent for PTSD.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  
If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown, the criteria include symptoms that are addressed in the VA examination reports and treatment records and provide the basis for the disability rating that was assigned.  

The Veteran primarily complained of depression, intrusive thoughts, sleep impairment, and hypervigilance, which were clearly contemplated in the currently assigned disability evaluation.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

As hypertension is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran asserts that his hypertension was caused or aggravated by his service-connected PTSD.  Currently, on this record, there is medical evidence showing hypertension pathology.  

VA treatment records dated from December 1999 to February 2012 show a diagnosis of hypertension, with a history of onset in 1992, and controlled by medication.

A February 2012 VA examination report noted that the Veteran's hypertension was well controlled with medication.  The VA examiner concluded that the current hypertension was less likely than not incurred in or caused by an in-service injury, event or illness of service because the service treatment records did not show any   elevated blood pressure readings or a diagnosis of or treatment for hypertension.

The VA examiner added that the Veteran's hypertension was not caused by the Veteran's PTSD, as the Veteran's hypertension had its onset before the Veteran was diagnosed with, or treated for, PTSD.  The VA examiner also found that the Veteran's PTSD did not aggravate the Veteran's hypertension, as the Veteran's hypertension was in good control with medication prior to and since the diagnosis of PTSD.

The Board notes in this regard that not only was there no evidence of hypertension during service or for many years thereafter, the examination at separation reported that the cardiovascular system was normal.  The Veteran's blood pressure at separation was 118/76.

Moreover, the Veteran denied having high blood pressure at the time of his separation from service.  He also is not shown to have voiced any relevant complaints or exhibit pertinent symptomatology to prior to 1992.  

The evidence does not show that the Veteran's hypertension is related to an event or incident of his period of active service.  Likewise, the medical evidence does not show that a hypertension was manifested during one year presumptive period after service.  

The Board finds that the weight of the evidence does not show that a service-connected disability, including PTSD, caused or aggravated the Veteran's  hypertension.  

First, as a progressive condition, the hypertension is first shown to have had its clinical onset independent of any increased worsening of the service-connected PTSD.  At the time that the Veteran was first treated at the VA for hypertension, the Veteran did not have any psychiatric complaints.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that the Veteran's lay statements tend to generally relate the claimed hypertension to his service-connected PTSD, the Board finds that they are of limited probative value and are outweighed by the medical opinion provided in connection with the February 2012 VA examination.   

The February 2012 VA examination explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, the opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In sum, on this record, the preponderance of the evidence is against the Veteran's claim of service connection for hypertension to include as secondary to his service-connected PTSD.

ORDER

Entitlement to an initial 50 percent disability evaluation for PTSD, but no more, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Service connection for hypertension to include as secondary to service-connected disability is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


